DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

UNITED AUTOMOBILE INSURANCE COMPANY, a Florida corporation,
                       Petitioner,

                                     v.

  HALLANDALE OPEN MRI, LLC, a Florida limited liability company,
                 a/a/o Antonette Williams,
                       Respondent.

                               No. 4D14-1036

                           [September 3, 2014]

   Petition for writ of certiorari to the Seventeenth Judicial Circuit,
Broward County; Jeffrey Streitfeld, Judge; L.T. Case No. 12-19662CACE21

  Raoul G. Cantero and John-Paul Rodriguez of White & Case LLP,
Miami, for petitioner.

   Dean A. Mitchell, Ocala, for respondent.

PER CURIAM.

   We deny the petition for second tier certiorari. Although we question
the circuit court’s statement that Florida Small Claims Rule 7.135
“permits a trial judge to weigh the evidence submitted by the parties in
support of and in opposition to summary disposition,” we do not reach
that issue in this case. The circuit court’s affirmance could have been
based on the trial court’s outright rejection of the affidavit offered by
petitioner. Second tier certiorari is not a second appeal. This case does
not fall within the narrow scope of second tier certiorari. See Custer Med.
Ctr. v. United Auto. Ins. Co., 62 So. 3d 1086, 1088, 1092 (Fla. 2010).

GROSS, FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.